DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 09/25/2019. It is noted, however, that applicant has not filed a certified copy of the TW108134706 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2020, 02/18/2022, and 04/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (2017/0322395).

Regarding claim 1, Lin discloses an imaging lens assembly module (Figure 1A, 1000, imaging lens assembly), which has an optical axis (central optical axis depicted by dashed line), comprising: at least one plastic lens element (130, light transmitting portion, of 100, dual molded lens element; [0033]), in order from a center to a peripheral region thereof, comprising: an optical effective portion (133, effective optical section), the optical axis passing through the optical effective portion (Figure 1A); and a peripheral portion surrounding the optical effective portion (peripheral portion of 130, light transmitting portion, which is adjacent to 150, light absorbing portion), and a side of at least one of an object side and an image side of the peripheral portion (image side of 130, light transmitting portion, includes a side, see Figure A, below) comprising: a plurality of step structures (see Figure A, below) interposed between the side of the at least one of the object side and the image side of the peripheral portion and a same side of the optical effective portion (see Figure A, below); a carrier element (1200, barrel) defining an inner space for disposing the at least one plastic lens element (Figure 1A depicts 1200, barrel, includes an inner space which accommodates 100, dual molded lens element), and comprising: a tip end minimal opening (object side flange of 1200, barrel, adjacent to 1101, lens element), wherein the optical axis passes through the tip end minimal opening (Figure 1A); and a plurality of annular inner walls (interior walls of 1200, barrel, which are depicted to be stepped), diameters of the annular inner walls vertical to the optical axis being different (Figure 1A), wherein at least one of the annular inner walls faces towards the at least one plastic lens element (Figure 1A); and a light absorbing layer (150, light absorbing portion, and 1300, glue material) disposed on the peripheral portion of the at least one plastic lens element (Figure 1A), the step structures and the at least one of the annular inner walls facing towards the at least one plastic lens element (Figure 1A); wherein a portion of the light absorbing layer is disposed on the at least one of the annular inner walls facing towards the at least one plastic lens element to form an annular concave arc (Figure 1A, 150, light absorbing portion, and 1300, glue material, are disposed on 1200, barrel, and 1300, glue material, is depicted to form an annular concave arc); wherein the light absorbing layer is for retaining the at least one plastic lens element on the inner space of the carrier element (at least [0042]).

[AltContent: arrow][AltContent: textbox (Outer contour on other side)][AltContent: textbox (Outer contour)][AltContent: arrow][AltContent: textbox (Step structures)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    746
    440
    media_image1.png
    Greyscale

Figure A

Regarding claim 3, Lin discloses the imaging lens assembly module of claim 1, wherein the step structures are for separating the optical effective portion and the peripheral portion (see Figure A, above, wherein the step structures separate 133, effective optical section, and the peripheral portion), an outer contour is formed on the side of the optical effective portion (see Figure A, above), and the outer contour is different from an outer contour formed on the other side of the optical effective portion (see Figure A, above).

Regarding claim 7, Lin discloses the imaging lens assembly module of claim 1, wherein each of the step structures is an arc structure (Figure 1D depicts a contoured/arc structure).

Regarding claim 10, Lin discloses an electronic device (at least Figure 4, 10, electronic device), comprising: the imaging lens assembly module of claim 1 (at least [0080]); and an image sensor disposed on an image surface of the imaging lens assembly module (at least [0080]).

Regarding claim 11, Lin discloses an imaging lens assembly module (Figure 1A, 1000, imaging lens assembly), which has an optical axis (central optical axis depicted by dashed line), comprising: at least one plastic lens element (130, light transmitting portion, of 100, dual molded lens element; [0033]), in order from a center to a peripheral region thereof, comprising: an optical effective portion (133, effective optical section), the optical axis passing through the optical effective portion (Figure 1A); and a peripheral portion surrounding the optical effective portion (peripheral portion of 130, light transmitting portion, which is adjacent to 150, light absorbing portion); a carrier element (1200, barrel) defining an inner space for disposing the at least one plastic lens element (Figure 1A depicts 1200, barrel, includes an inner space which accommodates 100, dual molded lens element), and comprising: a tip end minimal opening (object side flange of 1200, barrel, adjacent to 1101, lens element), wherein the optical axis passes through the tip end minimal opening (Figure 1A); and a plurality of annular inner walls (interior walls of 1200, barrel, which are depicted to be stepped), diameters of the annular inner walls vertical to the optical axis being different (Figure 1A), wherein at least one of the annular inner walls faces towards the at least one plastic lens element (Figure 1A); and a light absorbing layer (150, light absorbing portion, and 1300, glue material) disposed on the peripheral portion of the at least one plastic lens element (Figure 1A) and the at least one of the annular inner walls facing towards the at least one plastic lens element (Figure 1A); wherein a portion of the light absorbing layer is disposed on the at least one annular inner wall facing towards the at least one plastic lens element to form an annular concave arc (Figure 1A, 150, light absorbing portion, and 1300, glue material, are disposed on 1200, barrel, and 1300, glue material, is depicted to form an annular concave arc); wherein the light absorbing layer is for retaining the at least one plastic lens element on the inner space of the carrier element (at least [0042]); wherein the tip end minimal opening is disposed on an object side of the at least one plastic lens element (Figure 1A), and the light absorbing layer is disposed on an image side of the at least one plastic lens element to surround the optical effective portion of the image side of the at least one plastic lens element (Figure 1A); wherein a shape of the tip end minimal opening is different from an opening shape of the light absorbing layer (Examiner notes the shape of the tip end minimal opening is viewed to be circular, and Figure 1E depicts the opening shape of 150, light absorbing portion, is a polygon with 8 sides).

Regarding claim 12, Lin discloses the imaging lens assembly module of claim 11, wherein the opening shape of the light absorbing layer is a polygon (Figure 1E depicts the opening shape of 150, light absorbing portion, is a polygon with 8 sides).

Regarding claim 13, Lin discloses the imaging lens assembly module of claim 12, wherein the polygon comprises a plurality of lengths (Figure 1E depicts at least 3 different lengths, which are viewed to be the horizontal, vertical, and slanted lengths), and at least two of the lengths are different (Figure 1E depicts at least 3 different lengths, which are viewed to be the horizontal, vertical, and slanted lengths).

Regarding claim 14, Lin discloses the imaging lens assembly module of claim 13, wherein a number of sides of the polygon is N, and the following condition is satisfied: 3<N<33 (Figure 1E depicts the opening shape of 150, light absorbing portion, is a polygon with 8 sides).

Regarding claim 15, Lin discloses the imaging lens assembly module of claim 14, wherein at least three of the lengths are different (Figure 1E depicts at least 3 different lengths, which are viewed to be the horizontal, vertical, and slanted lengths).

Regarding claim 16, Lin discloses the imaging lens assembly module of claim 15, wherein the number of the sides of the polygon is N, and the following condition is satisfied: 3<N<9 (Figure 1E depicts the opening shape of 150, light absorbing portion, is a polygon with 8 sides).

Regarding claim 17, Lin discloses the imaging lens assembly module of claim 15, wherein the number of the sides of the polygon is N, and the following condition is satisfied: 11<N<26 (at least [0049] teaches the number of sides can be from greater than 3 to less than 13, which includes 12, which falls within the claimed range).

Regarding claim 18, Lin discloses the imaging lens assembly module of claim 11, wherein a side of at least one of an object side and an image side of the peripheral portion (image side of 130, light transmitting portion, which is adjacent to 150, light absorbing portion) comprises: a plurality of step structures (see Figure A, above) interposed between the side of the at least one of the object side and the image side of the peripheral portion and a same side of the optical effective portion (see Figure A, above).

Regarding claim 19, Lin discloses the imaging lens assembly module of claim 18, wherein the light absorbing layer is disposed on the step structures (at least Figure 1A), and the light absorbing layer on the step structures has an uneven thickness (at least Figures 1A and 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2017/0322395).

Regarding claim 2, Lin discloses the imaging lens assembly module of claim 1, but fails to teach wherein a height difference between each of the step structures parallel to a direction of the optical axis is h, and the following condition is satisfied: 0.015 mm<h<0.5 mm.
However, Examiner notes that it would have been an obvious matter of design choice to provide the height difference to be 0.015 mm<h<0.5 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a more compact size to be realized.

Regarding claim 4, the modified Lin discloses the imaging lens assembly module of claim 2, wherein the step structures have uneven heights (see Figure A, above, depicted the step structures to have uneven heights).

Regarding claim 5, the modified Lin discloses the imaging lens assembly module of claim 4, but fails to teach wherein the height difference between each of the step structures parallel to the direction of the optical axis is h, and the following condition is satisfied: 0.02 mm<h<0.4 mm.
However, Examiner notes that it would have been an obvious matter of design choice to provide the height difference to be 0.02 mm<h<0.4 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a more compact size to be realized.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2017/0322395) in view of Kang (2015/0062727).

Regarding claim 6, Lin discloses the imaging lens assembly module of claim 3, but fails to teach wherein an object side of the at least one plastic lens element further comprises an object-side receiving surface for receiving a lens element adjacent the object side of the at least one plastic lens element, and the object-side receiving surface is a circular ring shape. Lin and Kang are related because both teach an imaging lens assembly module.
Kang discloses an imaging lens assembly module wherein an object side of the at least one plastic lens element further comprises an object-side receiving surface for receiving a lens element adjacent the object side of the at least one plastic lens element (Figures 10 and 11, object side of 500, fifth lens, comprises a receiving surface on the peripheral portion, extending from 518, first coupling part, which receives 400, fourth lens), and the object-side receiving surface is a circular ring shape (Examiner notes that because 500, fifth lens, is round in shape, the receiving surface is viewed to be a circular ring shape).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Kang and provide wherein an object side of the at least one plastic lens element further comprises an object-side receiving surface for receiving a lens element adjacent the object side of the at least one plastic lens element, and the object-side receiving surface is a circular ring shape. Doing so would allow for accurate fitting of two adjacent lenses, thereby improving imaging quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2017/0322395) in view of Yang et al. (2019/0179098).

Regarding claim 20, Lin discloses an electronic device (at least Figure 4, 10, electronic device), comprising: the imaging lens assembly module of claim 11 (at least [0080]); and an image sensor disposed on an image surface of the imaging lens assembly module (at least [0080]); the opening shape of the light absorbing layer of the imaging lens assembly module is a polygon (Figure 1E depicts the opening shape of 150, light absorbing portion, is a polygon with 8 sides).
Lin fails to teach wherein a photosensitive area of the image sensor is a rectangle, and a long side of the rectangle is corresponding to a longest side of the polygon. Lin and Yang are related because both teach an electronic device.
Yang discloses an electronic device wherein a photosensitive area of the image sensor is a rectangle (Figure 10, 41, image sensor; [0186]), and a long side of the rectangle is corresponding to a longest side of the polygon (Figure 10, long side of opening in S5, spacer, corresponds to the long side of 41, image sensor; [0186]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Yang and provide wherein a photosensitive area of the image sensor is a rectangle, and a long side of the rectangle is corresponding to a longest side of the polygon. Doing so would allow for blocking of unwanted light without impinging on desired image capturing.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the structural limitations positively recited in claim 8 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 9 is dependent on claim 8, and is therefore objected to for at least the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872